Citation Nr: 1634588	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  11-08 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to service connection for bilateral lower extremity neuropathy.

7.  Entitlement to service connection for a bilateral hip disability.

8.  Entitlement to service connection for a bilateral knee disability.

9.  Entitlement to service connection for a bilateral ankle disability.

10.  Entitlement to service connection for a hiatal hernia.

11.  Entitlement to service connection for a psychiatric disability.

12.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

13.  Entitlement to an initial rating in excess of 10 percent prior to August 28, 2013, and in excess of 30 percent since August 28, 2013, for sinusitis.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Army from November 1980 to June 1981, January 1983 to February 1986, March 1987 to July 1988, and December 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010, June 2010, December 2011, and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico and St. Petersburg, Florida.  Although the RO separately adjudicated claims for service connection for anxiety, frustration, and irritability and for posttraumatic stress disorder (PTSD), the Board has combined the disabilities into one broader issue.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In a June 2015 letter, the Board notified the Veteran that his representative had withdrawn representation and provided the Veteran with an opportunity to appoint a new representative.  The Board advised the Veteran that if there was no response within 30 days from the date of the letter, the Board would assume that he wishes to represent himself and resume review of his appeal.  Having received no response, the Board will proceed with the Veteran representing himself.

In this decision, the Board reopens and grants the claim for service connection for sleep apnea, grants the claim for service connection for a lumbar spine disability and secondary bilateral lower extremity neuropathy, and denies the claim for a higher rating for tinnitus.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2008 rating decision denied a claim for service connection for sleep apnea.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  

2.  The evidence received since the October 2008 denial relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's sleep apnea had its onset in active service.

4.  The Veteran's preexisting lumbar spine disability was aggravated by active service.

5.  The Veteran's bilateral lower extremity neuropathy is proximately due to his lumbar spine disability.  

6.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, which is the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision that denied a claim for service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously denied claim for service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for a lumbar spine disability are met.  38 U.S.C.A. §§ 1101, 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  

5.  The criteria for service connection for bilateral lower extremity neuropathy, as secondary to the lumbar spine disability, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

6.  There is no legal basis for the assignment of a schedular rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist a claimant in substantiating a claim for benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Given the favorable decisions with respect to the application to reopen the claim for service connection for sleep apnea as well as the underlying claim for service connection, and with respect to the claims for service connection for a lumbar spine disability and bilateral lower extremity neuropathy, no further discussion of the duties to notify and assist is needed.  

With respect to the claim for a higher initial rating for tinnitus, the facts are not in dispute.  Resolution of the appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus.  As will be shown below, the Board finds that the Veteran is already receiving the maximum disability rating available for tinnitus under the applicable rating criteria.  Furthermore, regardless of whether the Veteran's tinnitus is perceived as unilateral or bilateral, the outcome of this appeal does not change.  Therefore, because no reasonable possibility exists that would aid in substantiating this claim, any deficiencies of the duties to notify and assist are rendered moot.  38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the duties to notify and assist is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Application to Reopen

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

In this case, the claim for service connection for sleep apnea was originally denied in an October 2008 rating decision.  The claim was denied because there was no evidence of the disability in service or for many years thereafter or a link between the disability and service.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2015).  Thus, the decision became final.  

The pertinent evidence received since the October 2008 denial includes a December 2009 statement from a private physician and an April 2013 VA psychiatric examination report.  The private physician opined that the Veteran's sleep apnea is related to active service as symptoms began during service while in the Persian Gulf.  The VA examiner opined that the Veteran's sleep apnea was incurred in or caused by active service as there is a temporal association between the disorder and service.  The examiner commented that an opinion should also be rendered by an internist/pneumologist and/or a neurologist since sleep apnea is secondary to a central or peripheral pathophysiological process.

Presuming the credibility of the evidence, the record now indicates that the Veteran's sleep apnea may have had its onset during active service.  The evidence is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).



Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Sleep Apnea

The Veteran asserts that while he was not diagnosed with sleep apnea until after separation from active service in 2007, he developed symptoms of sleep apnea during active service while in the Persian Gulf.

In a December 2009 statement, a private physician opined that the Veteran's sleep apnea is related to active service as symptoms began during service while deployed to the Persian Gulf.  The physician noted the Veteran's report that his wife noticed his loud chronic snoring and gasping while sleeping after his deployment.  The physician noted that the Veteran's medical records do not show any conditions related to sleep apnea prior to his deployment.  The physician concluded that the Veteran's sleep apnea is related to service in the Persian Gulf given the presentation of symptoms at that time.

In an April 2013 VA psychiatric examination report, an examiner opined that the Veteran's sleep apnea was incurred in or caused by active service as there is a temporal association between the disorder and service.  The examiner commented, however, that an opinion should also be rendered by an internist/pneumologist and/or a neurologist since sleep apnea is secondary to a central or peripheral pathophysiological process.

In a subsequent April 2013 VA opinion, an internist concluded that the Veteran's sleep apnea was not caused by or a result of active service, to include any specific exposure event experienced during his service in Southwest Asia.  The examiner noted that there is no evidence in the medical literature of a direct etiologic relation between obstructive sleep apnea and previous exposure to environmental hazards the Veteran might have been exposed to during his deployment to Southwest Asia.  The examiner noted that there is no evidence of a diagnosis of sleep apnea during service and in fact it was diagnosed more than 15 years after the Veteran's service in Southwest Asia.

Given the above, on one hand, a private physician and a VA psychiatrist have opined that the Veteran's sleep apnea is related to active service as symptoms first manifested during his service in Southwest Asia.  The opinions were based on the Veteran's report of the history and chronicity of symptoms, including as told to him by his wife who is competent to give evidence about observable symptoms such as the Veteran's snoring and gasping while sleeping.  Layno v. Brown, 6 Vet. App. 465 (1994).  

However, on the other hand, a VA internist has opined that the Veteran's sleep apnea is not related to active service as the disorder was not diagnosed in service or for many years thereafter and there is no evidence of a link between the disorder and any environmental exposure the Veteran might have had during his deployment to Southwest Asia.  While the Board appreciates the examiner's opinion and rationale based on medical literature, the examiner did not consider the Veteran's report of the history and chronicity of symptoms.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that his sleep apnea had its onset in active service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for sleep apnea is warranted.

Lumbar Spine Disability

The Veteran asserts that his low back disability was incurred in or aggravated by active service.

The period of service in question is from December 11, 1990, to June 4, 1991, including service in Southwest Asia from January 11, 1991, to March 8, 1991.  During that time, the Veteran served as a practical nurse.  

The service treatment records show that the Veteran reported having back problems on December 28, 1990.  He noted that he had undergone a CT scan.  He complained of recurrent back pain radiating into the legs on January 2, 1991.  A January 8th orthopedic consultation note reflects complaints of low back pain radiating into the left leg and that a CT scan showed a herniated nucleus pulposus at L5-S1.  He was placed on profile.  On an April 1991 report of medical history prior to release from active service, the Veteran reported having recurrent back pain.  At a May 1991 examination for release from active service, the Veteran reported having low back pain, which the examiner indicated began in January 1991 and described as a herniated disc at L5-S1.  

In a December 2009 report, a private physician opined that the Veteran's lumbar spine disability was aggravated by active service.  The physician noted that a comparison of radiographic studies done prior to service with recent ones shows that the lumbar spine disability was aggravated.  The physician stated that the Veteran was not supposed to lift more than ten pounds while in service but he used to carry his duffle bag which weighed more than that and he used to carry patients by himself, and that all of this stress caused chronic inflammatory changes with subsequent degenerative problems resulting in aggravation of his disability.

In a February 2010 medical evaluation report, a private physician opined that the injuries the Veteran incurred to his low back in service caused, contributed to, and aggravated his preexisting low back disability.  The physician noted that a July 1989 CT scan of the lumbar spine showed protrusion of the L5-S1 disc causing a ventral indentation over the thecal sac and bulging of the annulus fibrosus at L3-L4 and L4-L5.  The physician noted that an August 1994 CT scan showed bulging annulus fibrosus with left posterior disc herniation and compression of the dural sac and nerve root at L5-S1.  The physician stated that while the Veteran had a low back disability prior to active service, it was not manifested by any neurological symptoms.  

At a June 2010 VA examination, the Veteran reported that he injured his low back at work prior to entrance into active service in December 1990.  He indicated that he reinjured his low back sleeping on a mattress with poor back support while serving in Southwest Asia.  The examiner noted that the Veteran had a private CT scan of the lumbar spine in July 1989 that showed a protrusion of the L5-S1 disc causing a ventral indentation over the thecal sac and bulging of the annulus fibrosus at the L3-L4 and L4-L5 levels.  The examiner noted the service treatment records showing complaints of low back pain.  The examiner noted that there is no evidence of treatment for a low back disability for more than 10 years after service.  The examiner then opined that the Veteran's lumbar spine disability was not aggravated by active service.  The examiner stated that there is no objective medical evidence of visits to sick call for recurrent low back pain refractory to treatment during the Veteran's third period of service to establish aggravation of his preexisting low back disability.  The examiner stated that the episode of low back pain in service was due to the natural progress of the disease.

Initially, the Board notes that a December 1989 periodic examination during reserve service found no abnormalities of the spine and the Veteran did not report any back pain at that time.  As there is no examination prior to the Veteran's entry into the period of service in question, the presumption of soundness applies at the time of entrance on December 11, 1990.  

The presumption of soundness provides that a Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence that (1) the disease or injury existed prior to service and (2) the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the injury or disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

In this case, the record indicates that a July 1989 CT of the lumbar spine showed protrusion of the L5-S1 disc causing a ventral indentation over the thecal sac and bulging of the annulus fibrosus at the L3-L4 and L4-L5 levels.  Thus, the Veteran's lumbar spine disability clearly and unmistakably existed prior to entrance to active service in December 1990.  The remaining question is whether the Veteran's preexisting low back disability was aggravated by service.  

On one hand, two private physicians have opined that the Veteran's preexisting lumbar spine disability was aggravated by service.  In support of their opinions, the physicians noted an increase in disability based on findings on CT scans prior to and after the period of service in question.  One physician also pointed out that the Veteran's lumbar spine disability had not been manifested by any neurological symptoms prior to that period of service.

On the other hand, a VA examiner has opined that the Veteran's lumbar spine disability was not aggravated by service.  In support of his opinion, the examiner noted that while the service treatment records show complaints of low back pain, there is no evidence of visits to sick call for recurrent low back pain refractory to treatment to establish aggravation.  The examiner also pointed out that there was no evidence of treatment for a low back disability for more than 10 years after service.  The examiner found that the episode of low back pain in service was due to the natural progress of the disease.

The Board acknowledges the VA examiner's unfavorable opinion.  However, given the private physicians' favorable opinions, which are supported by the evidence of record, the Board cannot find that the Veteran's lumbar spine disability was not aggravated by service.  Thus, while the Board is able to find that the Veteran's lumbar spine disability clearly and unmistakably existed prior to active service, the Board is unable to find that the Veteran's lumbar spine disability was clearly and unmistakably not aggravated by active service.  Accordingly, service connection for a lumbar spine disability is warranted.

Bilateral Lower Extremity Neuropathy

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).  

In this case, the medical evidence of record shows that the Veteran's bilateral lower extremity neuropathy is associated with his lumbar spine disability.  The Board thus finds that the Veteran's bilateral lower extremity neuropathy is proximately due to his now service-connected lumbar spine disability.  Thus, service connection for bilateral lower extremity neuropathy, as secondary to the lumbar spine disability, is warranted.  

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2015).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United States Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Diagnostic Code 6260, which limits a Veteran to a single schedular disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  

The maximum schedular rating available for tinnitus is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).  38 U.S.C.A. § 1155 (West 2014).  As there is no legal basis upon which to award a higher schedular rating, or separate schedular ratings for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

New and material evidence having been received, the claim for service connection for sleep apnea is reopened.  

Service connection for sleep apnea is granted.

Service connection for a lumbar spine disability is granted.

Service connection for bilateral lower extremity neuropathy, as secondary to the lumbar spine disability, is granted.

An initial rating in excess of 10 percent for tinnitus is denied.


REMAND

The record contains a December 2009 opinion from a private physician that the Veteran's disabilities of the cervical spine, shoulders, hips, knees, and ankles were caused or aggravated by his lumbar spine disability.  While the rationale appears speculative in nature, the opinion nevertheless indicates that these disabilities are secondary to the now service-connected lumbar spine disability.  Thus, the AOJ should afford the Veteran an examination to obtain an opinion on the matter.

With respect to the claim for service connection for a hiatal hernia, December 1990 service treatment records show that the Veteran was found to have a hiatal hernia on CT scan prior to active service and was taking antacids.  A consultation note shows that the Veteran did not have any gastroesophageal reflux but Zantac was prescribed as a prophylactic.  

At an August 2011 VA Gulf War Guidelines examination, the Veteran reported being diagnosed with a hiatal hernia by a gastroenterologist prior to his service in Southwest Asia.  The examiner stated that as the Veteran had been diagnosed with a hiatal hernia prior to entrance to active service, it is a preexisting condition not related to Gulf War environmental hazards.  However, the examiner did not provide an opinion on whether the hiatal hernia had been aggravated by active service.  Thus, the AOJ should obtain one on remand.  In that regard, the AOJ should ask the examiner to address the question of the presumption of soundness.  To ensure a complete medical opinion, the AOJ should afford the Veteran a new examination to allow the examiner to obtain any needed information.  

Also, an August 2012 VA treatment note reflects that the Veteran was being treated for his hiatal hernia by a private physician.  As those private medical records may be pertinent to the claim, the AOJ should attempt to obtain them.  

With respect to the claim for service connection for a psychiatric disability, the record indicates that the Veteran's psychiatric disability is secondary to his physical disabilities.  A July 2010 private psychiatric evaluation reflects a diagnosis of mood disorder due to medical condition and includes the Veteran's lumbar spine disability as a general medical condition.  Given the Board's grant of service connection for a lumbar spine disability, the AOJ should afford the Veteran an examination to obtain an opinion on the matter.  

With respect to the claim for a higher initial rating for sinusitis, at the August 2013 VA sinusitis examination, the Veteran reported being treated for his sinusitis by a private physician.  As those private medical records may be pertinent to the claim, the AOJ should attempt to obtain them.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the name of any healthcare provider who has treated him for the disabilities on appeal to specifically include his hiatal hernia as reported in the August 2012 VA treatment note and sinusitis as reported at the August 2013 VA sinusitis examination.  Obtain all adequately identified records.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his cervical spine, bilateral shoulder, bilateral hip, bilateral knee, and bilateral ankle disabilities.  The examiner should review the claims folder and note that review in the report.  All indicated tests and studies should be conducted.  The examiner should discuss the December 2009 opinion from the private physician.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any disability of the cervical spine, shoulders, hips, knees, or ankles was caused or aggravated (worsened beyond the natural progress of the disease) by the now service-connected lumbar spine disability and bilateral lower extremity neuropathy.  The examiner should provide a complete rationale for all conclusions.  

3.  Also schedule the Veteran for a VA examination to determine the nature and etiology of his hiatal hernia.  The examiner should review the claims folder and note that review in the report.  All indicated tests and studies should be conducted.  The examiner should discuss the Veteran's service treatment records and the August 2011 VA Gulf War Guidelines examination report.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.  The examiner should address the following.

(a)  Does the Veteran have a hiatal hernia which clearly and unmistakably (undebatably) existed prior to entrance to active service?  If so, is it clear and unmistakable (undebatable) that the preexisting hiatal hernia was not aggravated during active service?  If the disability underwent any increase in disability, was that increase in disability due to the natural progress of the disability?  The Veteran's lay testimony alone is not a sufficient basis to determine that he clearly and unmistakably had a hiatal hernia that preexisted entrance to active service.

(b)  If the hiatal hernia is not found to have clearly and unmistakably existed prior to active service, is it at least as likely as not (50 percent or greater probability) that the disability had its onset in active service or is causally related to active service?

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disability.  The examiner should review the claims folder and note that review in the report.  All indicated tests and studies should be conducted.  The examiner should discuss the July 2010 diagnosis of mood disorder due to medical condition.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disability was caused or aggravated (worsened beyond the natural progress of the disease) by any musculoskeletal disability, to include the now service-connected lumbar spine disability and bilateral lower extremity neuropathy.  The examiner should provide a complete rationale for all conclusions.  

5.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


